PER CURIAM.
This is the second appeal by appellant from the denial by the Circuit Court of Phelps County of his post-conviction motion [Rule 27.26, V.A.M.R.] to vacate the three year sentence he is serving for possession of mescaline. We affirm.
In the original appeal from the judgment of the trial court denying relief [State v. McCullough, 493 S.W.2d 353 (Mo.App.1973)] we reversed and remanded because of the failure of the lower court to make the required findings of fact and conclusions of law. Rule 27.26 (i).
On remand the trial court conducted a further evidentiary hearing on appellant’s charge of non-compliance by the sentencing judge of Rule 25.04, V.A.M.R., and that his plea of guilty was involuntary and coerced. The court made and entered findings of fact and conclusions of law adversely to appellant’s contentions and again denied relief.
We have reviewed the transcript and briefs of the parties and conclude the findings, conclusions and judgment of the trial court are not clearly erroneous. Scroggins v. State, 499 S.W.2d 818 (Mo.App.1973). No error of law appears and an opinion would have no precedential value.
Judgment affirmed under Rule 84.16, V. A.M.R.
All concur.